Citation Nr: 1417804	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-23 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for residuals of frostbite (congelatio) of the fingers. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to February 1981, from September 1992 to April 1993, and from January 1995 to July 1995.  He was also a member of the Army National Guard with over 13 years of inactive duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought.

In November 2012, the Board referred the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to the Agency of Original Jurisdiction (AOJ), as it had been raised by the Veteran's July 2009 substantive appeal.  However, no action was taken on this claim while the appeal was in remand status.  Therefore, the claim is once again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was initially scheduled for a Travel Board hearing in August 2011.  In August 2011, he withdrew his request for a hearing in writing.  In March 2014, the Veteran again requested the same hearing.  Because Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2013). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



